 



Exhibit 10.61
(BIOSCRIP LOGO) [y18781y1878102.gif]
July 18, 2005
Brian Reagan
BioScrip
Dear Brian,
I am pleased that the BioScrip board of directors has approved the executive
compensation arrangements. I want you to be part of the future success of the
company and, accordingly, am pleased to formally extend to you this offer of
continued employment with BioScrip. This offer of employment is in accordance
with the June 14, 2004 Change of Control Severance Agreement between you and
Chronimed, Inc (the “Agreement”).
I believe this offer package is fair and competitive and provides substantial
opportunity for you to share in the success of the integration process and the
future growth of BioScrip. It is intended that the arrangements discussed here
are privileged communications between you, the Compensation Committee, and
myself and may not be disclosed or communicated without their consent.
Job Title and Authority
Your position would be Executive Vice President, Sales and Corporate
Development. In that capacity, you would be responsible for carrying out your
responsibilities as per the attached job description.
Salary, Benefits and Annual Incentives
Your total cash compensation opportunity is $368,000. It is derived as follows:
Your base salary would be $230,000 per year, payable on a bi-weekly basis. I
have attached a summary of all employee benefit plans, programs and policies
currently in effect and for which you are eligible to participate, with the
exception of vacation. You would continue to be eligible to participate in those
plans. You would receive four weeks of vacation time. These benefits will remain
substantially similar until at least January 1, 2006 at which time we expect to
merge former MIM and Chronimed employees into a single benefits program that
would continue to be a valuable and competitive complement to the financial
package described herein.
You are also eligible to participate in BioScrip’s annual management bonus plan
as long as you remain continuously employed with BioScrip through the last date
of the fiscal year on which a bonus is based. Your BioScrip target bonus
opportunity would be 40% of your base salary, or $92,000; with an upside
opportunity of up to another 20% or $46,000. Keep in mind that your 2005 bonus
opportunity will be pro-rated to reflect three quarters. The Plan is based on
the achievement of corporate financial objectives as well as individual
objectives; I will be distributing to you shortly the specifics of the bonus
criteria and thresholds determining bonus entitlement.
Long-Term Incentive Compensation
To facilitate your sharing in the long-term success of BioScrip and to align
your interests with those of BioScrip’s shareholders, BioScrip’s Compensation
Committee has granted you 103,500 options to purchase BioScrip’s common stock,
at an exercise price of $6.00 per share. As we discussed, this number represents
150% of the base grant, is subject to forfeiture in the event that certain
financial performance thresholds are not met, and shall be subject to the terms
and conditions of a stock option agreement that you will receive shortly. For so
long as you are

                                                                        10900
Red Circle Drive       Minnetonka, Minnesota 55343       952-979-3600      
www.bioscrip.com    

 



--------------------------------------------------------------------------------



 



employed with BioScrip, you will be eligible to participate in BioScrip’s Long
Term Incentive Plan.
In future years, targets will be set at the beginning of each year and a
performance-based grant will be made at the end of the year consistent with
directives of the Compensation Committee. The Company reserves the right to
modify, amend or terminate the terms and provisions, thresholds and/or
benchmarks of any health or other company benefits, the bonus program, the long
term incentive compensation program or any other benefit or program generally
available to you from time to time and at any time; provided, that any such
modification, amendment or termination will not affect your entitlement to
amounts or benefits to be received thereunder and no such modifications,
amendments or termination will adversely affect you for periods prior to the
effective date thereof.
Non Competition & Nondisclosure Agreement
As a condition of continued employment, you will be required to review,
complete, and sign the Restrictive Covenants attached to this offer letter. The
job offer and benefits described herein, shall supersede all prior or current
verbal or written arrangements you have with Chronimed Inc.
Please note that this letter does not constitute a guarantee of continued
employment for any term. Under this offer, you will remain an “at will”
employee, as you are currently, but of course, subject to the Agreement. Under
the Agreement, if you accept this offer, then, during the one year period
commencing on the date you begin performing services in accordance with this
offer, if (i) BioScrip terminates your employment without cause, (ii) you
terminate your employment for Good Reason, (iii) the Company delivers a notice
of termination of the June 14, 2004 Change of Control Severance Agreement or
(iv) fails to assign said agreement to a successor employer, then you shall be
entitled to receive the severance benefit described in Section 4 of the
Agreement.
Brian, I believe that BioScrip is in an excellent position to sustain and
enhance its success and growth. I would like you to be a part of that effort.
Please confirm your decision as soon as possible, but within 30 days,
acknowledging your acceptance by signing, dating, and returning the original of
this letter and the enclosed forms to me. A copy is enclosed for your records.
Sincerely,
/s/ Henry Blissenbach
Henry Blissenbach
Chief Executive Officer
Agreed and accepted:

     
/s/ Brian Reagan
 
    
Name
   
 
   
8/16/05
 
   
Date
   

Please return this letter to:
Colleen Haberman
Vice President, Human Resources
10900 Red Circle Drive
Minnetonka, MN 55343

                                                                        10900
Red Circle Drive       Minnetonka, Minnesota 55343       952-979-3600      
www.bioscrip.com    

 